DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 04/26/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the  Applicant's RCE submission filed on 26 APRIL 2022 has been entered.           

 Status of Claims 
Claims 1, 3-10 & 12-20 are pending in this instant application per the RCE’s remarks and claim amendments filed on 04/26/2022 by Applicant, wherein Claims 1, 10 and 20 are three/3 independent claims reciting method, apparatus and non-volatile memory claims with Claims 3-9, 12-19 and none dependent on said three/3 independent claims respectively.  Said claim amendments have amended both independent Claims 1 & 10, as well as dependent Claims 7 and 16.  Please see attached Interview Summary documenting that the After-Final Amended Claims Listing of 03/24/2022 would be considered part of the RCE filed on 04/26/2022.         
This Office Action is a non-final rejection in response to the RCE’s remarks and claim amendments filed by the Applicant on 26 APRIL 2022 for its original application of 10 DECEMBER 2019 that is titled:         “Self-Driving Vehicle Positioning Method, Apparatus and Storage Medium”.          
Accordingly, amended Claims 1, 3-10 & 12-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1, 3-10 & 12-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.           

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 04/26/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                   

Exemplary Analysis for Rejection of Claims 10 & 12-19 

Independent Claim 10 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2019/ 0258251 filed by Ditty et al. (hereinafter “Ditty”) in view of Pub. No. US 2019/ 0212153 filed by Adireddy et al. (hereinafter “Adireddy”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 10, Ditty teaches ---       
10.  A self-driving vehicle positioning apparatus, comprising:   
(see at least:   Ditty Abstract and Summary in paras [0049]-[0050]; & para [0129] about {“Compared to sonar and RADAR, cameras generate a richer set of features at a fraction of the cost.  Thus, self-driving vehicle (50) includes a plurality of cameras (72, 73, 74, 75, 76), capturing images around the entire periphery of the vehicle. Camera type and lens selection depends on the nature and type of function. The vehicle preferably has a mix of camera types and lenses to provide complete coverage around the vehicle; in general, narrow lenses do not have a wide field of view, but can see farther.  In a preferred embodiment, the vehicle includes 12 cameras, although a greater or lesser number may be used.  All camera locations on the vehicle preferably support interfaces such as Gigabit Multimedia Serial link (GMSL) and Gigabit Ethernet.”}; & para [0147] about {“Self-driving vehicle (50) preferably includes one or more ultrasonic sensors (66). Ultrasonic sensors, positioned at the front, back, and even the sides, are most often used for park assist and to create and update an occupancy grid.  However, the utility of sonar is both compromised at high speeds and, even at slow speeds, is limited to a working distance of about 2 meters.  A wide variety of ultrasonic sensors may be used.  Suitable ultrasonic sensors include can be designed for different ranges of detection (e.g., 2.5 m, 4 m).  Typical ultrasonic sensor functional safety levels are ASIL B.”}; & para [0153] about {“Self-driving vehicle (50) preferably includes one or more RADAR sensors (68).  RADAR is well-suited to long-range vehicle detection, while nearby car detection can be solved with sonar.  In general, RADAR detects distance accurately, so it works under darkness & severe weather conditions.  However, RADAR is subject to false positives, including manhole covers, large cans, drainage grates, and other metallic objects.  In addition, RADAR does not provide any meaningful information regarding orientation, and is often inaccurate in lateral positions--a problem for curved highways and sharp turns.”}; & para [0160] about {“Self-driving vehicle (50) preferably includes GPS sensors (76), including GPS and/or assisted GPS ("aGPS"), to assist in mapping, perception, Occupancy grid, and path planning functions.  Any number of different GPS sensors and connectors may be used, including without limitation, a GPS using a USB connector with an Ethernet to Serial (RS-232) Bridge.”}; & para [0162] about {“Self-driving vehicle (50) preferably includes inertial measurement unit sensors (IMU) (82) such as accelerometers, gyroscopes, as well as magnetometers.  IMU (82) is preferably located at the center of the vehicle's (50) rear axle.”}; & para [0665] about {“The self-driving patrol car may be configured to send wireless notification of the existence and location of identified event, using the vehicle's cellular wireless modem and antenna.  Although the DLA is designed for fast and efficient inferencing using trained CNNs, the CNN may alternatively run on the System-on-a-Chip's GPU.”}; & para[0668] about {“FIG. 65 illustrates a self-driving long-haul truck (50) and trailer (55).  The truck (50) and trailer (55) includes many of the sensors described in the context of self-driving vehicle (50) of FIG. 4.  In addition, trailer (55) includes weight and balance sensors (82), which provide the controller (100) with information regarding the trailer's weight and weight distribution.  The trailer further includes two inertial sensors (82(1) and 82(2)), which provide the controller (100) with information regarding the trailer's velocity, yaw, pitch, roll.”}; & para [0681] about {“In addition, self-driving tiller truck (58) preferably includes a plurality of infrared cameras, which are used to detect hot spots, fire, and locate people.  Suitable infrared cameras include a compact thermal imaging camera with a 36 degree field of view, and an effective range of 300 m for people, and approximately twice that for larger, heat-emitting objects such as automobiles.  In a preferred embodiment, longwave infrared ("LWIR") thermal camera cores may be used to provide a zoom capability, and when the Computer identifies a possible item of high interest that cannot be identified with sufficient confidence, the Computer stops the vehicle where safe and zooms in on the item for a more accurate assessment.”}; & [0742] about {“In one or more embodiments, the self-driving truck includes at least one infrared camera located at the front of the vehicle.  The infrared camera can include, for example, a zoom functionality.  The self-driving truck can further comprise a plurality of infrared cameras (any which can include zoom functionality), located at the front, rear, and sides of the vehicle.”}; & para [0744} about {“Another aspect of the technology is directed to a self-driving patrol car comprising a vehicle body; a computer for controlling the vehicle; a plurality of cameras disposed around the vehicle body, the cameras electrically coupled to the computer; at least one neural network running on the computer, the neural network trained to locate at least one other vehicle; and a wireless device electrically coupled to the computer, the wireless device for communicating with a wireless network.  According to one or more embodiments, the computer is configured to send a notification of the presence and location of the at least one other vehicle via a wireless (e.g., cellular) network, such as any one or more of an LTE network and a WCDMA network.”}; which together are the same as claimed limitations above)     


Ditty teaches ---            
a memory, a processor, and (15a computer program) stored on the memory and operable 
on the processor,    
(see at least:   Ditty ibidem; & paras [0199]-[0201] about {“[0199] GPU (300) preferably includes either High Bandwidth Memory ("HBM") or a 16 GB HBM2 memory subsystem, providing 900 GB/sec peak memory bandwidth.  HBM HBM2 memory can be obtained from a variety of vendors.  Alternatively, GDDRS memory may be used. ......[0200] In a preferred embodiment, GPU (300) includes unified memory technology, with access counters to allow more accurate migration of memory pages to the processor that accesses them most frequently, improving efficiency for memory ranges shared between processors.  In one example embodiment, Address Translation Services ("ATS") support allows the GPU to access the CPU's page tables directly.  When the GPU Memory Management Unit ("MMU") experiences a miss, the controller makes an Address Translation Request ("ATR") to the CPU, which looks in its page tables for the virtual-to-physical mapping for that address and supplies the translation back to the GPU.  Unified memory allows a single unified virtual address space for CPU and GPU memory, simplifying GPU programming and porting of applications to GPUs. ......[0201] In a preferred embodiment, an Access Counter keeps track of the frequency of access that a GPU makes to memory located on other processors.  Access Counters help ensure memory pages are moved to the physical memory of the processor that is accessing the pages most frequently.  The Access Counters feature can work in either NVLink- or PCIe-connected GPU-CPU or GPU-GPU architectures, and can work with different CPUs including Power 9, x86, and others.”}; & sub-section titled “Programmable Vision Accelerator” (PVA) in paras [0210]-[0215] about {“[0214] The vector processors (4030) are programmable processors that are designed to efficiently and flexibly execute programming common computer vision algorithms and provide generic signal processing capabilities.  In a preferred embodiment, the PVA includes a PVA core ("PVAC")(4050) and two Vector Processing Subsystem ("VPS") partitions (4060).  PVAC (4050) preferably includes a processor subsystem (4010), two DMA engines (4020), and other peripherals.  VPS (4060) is the main processing engine in PVA, & includes Vector Processing Unit ("VPU") (4030), its instruction cache (I-cache) (4035), and vector memory ("VMEM") (4040). The VPU core (4030) is preferably a DSP, such as, for example, a Single Instruction, Multiple Data ("SIMD") Very Long Instruction Word ("VLIW") Digital Signal Processor ("DSP") optimized for computer vision. The combination of SIMD and VLIW architecture enhances throughput and speed. ...... [0215] Each of the vector processors (4030) is preferably provided with an instruction cache (4035) and is coupled to dedicated memory (4040).  Consequently, in some embodiments, each of the vector processors, e.g., (4030(1)) may be configured to execute independently of the other vector processors (4040(1)).  In other embodiments, the vector processors (4030) that are included in a particular PVA (402), may be configured to employ data parallelism.  For example, in some embodiments, the plurality of vector processors (4030) included in a single PVA (402) may execute the same computer vision algorithm, but on different regions of an image.  In other embodiments, the vector processors (4030) included in a particular PVA (402) may simultaneously execute different computer vision algorithms, on the same image, or even execute different algorithms on sequential images or portions of an image.  Among other things, any number of PVAs (402) may be included in the Hardware Acceleration Cluster (400), and any number of vector processors (4030) may be included in each of the PVAs (402).  In addition, the PVA preferably includes additional ECC, to enhance overall system safety.”}; which together are the same as claimed limitations above)       

Ditty teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a computer program’.  However, Adireddy teaches it explicitly.            
(see at least:   Adireddy Abstract and Summary in paras [0006]-[0009]; & para [0008] about {“Other embodiments of these aspects include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”}; & para  [0043] about {“The storage device 530 is capable of providing mass storage for the computing device 500.  In some implementations, the storage device 530 is a computer-readable medium.  In various different implementations, the storage device 530 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device, a flash memory or other similar solid state memory device, or an array of devices,  including devices in a storage area network or other configurations.  In additional implementations, a computer program product is tangibly embodied in an information carrier.  The computer program product contains instructions that, when executed, perform one or more methods, such as those described above.  The information carrier is a computer- or machine-readable medium, such as the memory 520, the storage device 530, or memory on processor 510.”}; & paras [0046]-[0051] about {“[0046] Various implementations of the systems and techniques described here can be realized in digital electronic and/or optical circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof.  These various implementations can include implementation in one or more computer programs that are executable &/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device. ...... [0047] These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language.  As used herein, the terms "machine-readable medium" and "computer-readable medium" refer to any computer program product, non-transitory computer readable medium, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.  The term "machine-readable signal" refers to any signal used to provide machine instructions and/or data to a programmable processor. ...... [0048] Implementations of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them.  Moreover, subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus.  The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter effecting a machine-readable propagated signal, or a combination of one or more of them.  The terms "data processing apparatus", "computing device" and "computing processor" encompass all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.  The apparatus can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them.  A propagated signal is an artificially generated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus. ...... [0049] A computer program (also known as an application, program, software, software application, script, or code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.  A computer program does not necessarily correspond to a file in a file system.  A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code).  A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network. ...... [0050] The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions by operating on input data and generating output.  The processes and logic flows can also be performed by, and apparatus can also be implemented as, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit).....  
[0051] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.  Generally, a processor will receive instructions and data from a read only memory or a random access memory or both.  The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.  However, a computer need not have such devices. Moreover, a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio player, a Global Positioning System (GPS) receiver, to name just a few. Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks.  The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.”}; which together are the same as claimed limitations above to include ‘a computer program’ stored on the memory)   
Examiner notes that Adireddy also teaches about other limitations, such as processor and memory.     

It would have been obvious to an ordinary person of skill in the art at the time invention 
was made to modify the teachings of Ditty with teachings of Adireddy.  The motivation to combine these references would be to achieve ASIL D functional safety for Level 4-5 autonomous vehicles requires a dedicated supercomputer that performs all aspects of the dynamic driving task, providing appropriate responses to relevant objects and events, even if a driver does not respond appropriately to a request to resume 
performance of a dynamic driving task (see para [0016] of Ditty), and to provide a system, which may be used to map a local environment with increased accuracy (see para [0005] of Adireddy).         


Ditty and Adireddy teach ---           
wherein the processor, when running the computer program, is configured to:      
obtain reference data, wherein the reference data comprises:  state information and running path information of at least one traffic participant within a preset distance from a self-driving vehicle;               
(see at least:   Ditty ibidem to include ‘processors’ already cited above; & [0157] about {“The central four antennae create a focused beam pattern, designed to record the vehicle's surroundings at higher speeds, with minimal interference from traffic in adjacent lanes.  The outer two antennae expand the field of view, making it possible to quickly detect vehicles entering or leaving the vehicle's lane.”}; & para [0158] about {“Suitable short-range RADAR systems include, without limitation, RADAR sensors designed to be installed at both ends of the rear bumper.  When installed at both ends of the rear bumper, such a RADAR sensor systems creates two beams that constantly monitor the blind spot in the rear and next to the vehicle.  Example short-range RADAR systems can be used in a conventional ADAS system for Blind Spot Detection or Lane Change Assist.”}; & para [0514] about {“For basic highway autopilot, an initial world model 3004 may be as simple as a single lane graph edge 3100b with in-path objects determined 3120.  In other example embodiments and contexts, the world model 3002 may be advanced with lane change availabilities and objects in adjacent lanes, plus route mapped (3104) for overall route planning at a longer range more detailed map (3105).  Further additions may include wait conditions 3106, lane boundaries and dynamic occupancy grid 3102.”}; which together are the same as claimed limitations above to include ‘within a preset distance from a self-driving vehicle’;  AND para [0513] about {“Specification information 3156 can include for example reference information or 3rd party reference information, and in particular example embodiments mechanical drawing information, technical specification data, user manual data, etc.”}; & para [0539] about {“In the context of the lane graph 3100, the sensor abstraction 3158 provides a uniform format for all sensors of the same type so they can all be used with the common representation of the lane graph.  That is, in example non-limiting embodiments, one internal format may be used for RADAR data, LIDAR data, camera data, etc. A similar uniform format may be used for cases to apply control back to sensors such as setting frame rate or performing gain control.   The sensor abstraction 3108 in some embodiments also provides the timestamps for each sensor packet.”}; & para [0552] about {“and self-calibration where self-calibration refers to determining the parameters of calibration using (only) the sensor data collected during normal operation (for example, using one or more sensors to calibrate one or more other sensors).”}; & para [0548] about {“After the alignment is performed, the correlation between the aligned region in the new image and the reference path is checked.  If it is too low, the feature track is removed.  If it is acceptable, but still below a threshold indicating danger of soon failing, the track is accepted but the reference patch is updated.  This procedure provides a tradeoff between wanting to keep the reference patch for as long as possible to suppress drift introduced by updating it but at the same time wanting to update it often enough to adapt and not fail in the tracking.  The feature tracks are stored in a track table data structure in the example non-limiting embodiment.  This track table data structure is implemented in some embodiments as rolling buffer where the rows are feature tracks and columns are image frames.  The table holds the maximum number of rows, and each track that is alive can occupy a row.  As soon as a track fails, it is removed and frees up a row in the table.”}; & para [0550] about {“Some example embodiments then run a random sample consensus (RANSAC) procedure using the set of lines as input data, each pair of lines providing a hypothesis and the lines themselves used as a consensus test.  Example non-limiting embodiments can use the same code that performs Iterative Closest Point Alignment (ICPA), but using a plane as the reference depth map.”}; & para [0552] about {“Extrinsic calibration may involve the pose of the sensor with respect to the world or some reference coordinate system on the vehicle.  Different sources of such registration include specification information 3156, nominal design values (such as for the distortion effects of lenses), calibration at the factory or a service center, and self-calibration where self-calibration refers to determining the parameters of calibration using (only) the sensor data collected during normal operation (for example, using one or more sensors to calibrate one or more other sensors).”}; & para [0633] about {“The mechanism served by the core registration layers is that if the same GUID is referred to by the user, the registration will (to best effort) recover the same coordinate system as was used when the GUID was given to the user.  Higher level service components can then insert and retrieve precisely positioned and oriented information by referring to the coordinate systems issued by the core registration layer.  This mechanism allows separating the storage and ownership of data from the service supporting its precise registration (although the precise positioning does depend on the core registration service).”}; & Claim 19 for ‘reference data’;  which together are the same as claimed limitations above)    
(see at least:   Adireddy ibidem to include ‘computer program’  cited above)     


Ditty and Adireddy teach ---          



Ditty and Adireddy teach ---          

determine a driving direction and a running lane of each traffic participant of the at least one traffic participant based on the state information and the running path information of at 25least one traffic participant;   and         
update the positioning information of the self-driving vehicle according to the driving direction and the running lane of the each traffic participant;             
(see at least:   Ditty ibidem and citations listed above to include ‘update positioning information’; 
& para [0488] about {“In the example non-limiting embodiment, path perception is used to perceive nominal paths that are available in a particular situation.  An additional dimension of paths affordance is the availability of one or more lane changes.  Some example embodiments represent the paths affordance with a representation called a lane graph.  The lane graph may be as simple as the single path on a highway on-ramp. Other lane graph representations may provide paths to a desired lane and indicate available lane changes down the highway.  A more complex or fuller lane graph may indicate nearby lanes, lane changes, forks, turns, cloverleaf interchanges, and merges.”}; & sub-section titled Lane Graph 3100 in paras [0515]-[0529] to include {“[0527] In the example non-limiting embodiment, a lane graph can be described as the center paths or lanes or as the dual, lane boundaries.  A "spline" may consist of a directed graph, where the edges contain an oriented curve that represents the coordinates of the center path of a lane.  The implication is that a vehicle can drive along a directed edge into a node and leave through any of the directed edges that leave it.  Thus, all curves into or out of a node may have the same point and tangent at the node.  An example parameterization is to have a 3D point and tangent direction at each node and use a cubic spline for the curve corresponding to each edge.  Then the spline is uniquely determined by the coordinate and tangent constraint at its end points, and parameters are shared between edges that share nodes. …… [0528] In addition, there is a set of connections from an edge to other edges that indicate that those edges are approximately parallel and that a lane change is allowed into them.  These lengths come from two scalar distances indicating how far along the path the lane change target is.  The first is an earliest point the lane change can realistically be expected to be completed (this is the target point used while planning).  The second is a distance ahead from this point within which the lane change must be completed.  This does not necessarily mean that the lane change is available right now.”}; & para [0533] about {“Example non-limiting embodiments also implement free form wait conditions for communicating cases such as a traffic light seen while zone driving.  The free form wait conditions may thus not be tied to a particular direction of travel but may instead be represented as basic distances forward, but are otherwise the same in some non-limiting embodiments.”}; & sub-section titled ‘Basic Lane Detection 3160’ in paras [0541]-[0543] about {“Auto-labeled datasets generated by driving could substitute for the center path, which provides data for self-calibration and for path following but manual labeling may assist in lane width recognition.  A labeling procedure may be used that is directed towards path affordance.  That is, when labeling, it is possible to label valid paths in an image.  This can be done for example by annotating each valid path with two polylines indicating the parallel sides of a path (see FIG. 44).  The intent is to keep the polylines smooth so that the area between the two polylines has a path with that direction.”}; & sub-section titled ‘Yaw of Front Camera’ in paras [0563]-[0564] about {“However, for driving purposes, at least for a front facing camera, it is helpful to know the yaw 3218 of the camera relative to the forward direction of driving, and in particular relative to the control that example non-limiting embodiments get when commanding a steering angle of zero.  Ideally, this should also result in the vehicle driving in a straight line.”}; & sub-section titled ‘Pitch and Yaw of Other cameras’ in paras [0565]-[0566] about {“The epipoles of the epipolar geometry indicates the baseline direction between the two sensors (which is a line known in the specification information 3156). ...... Then the pose of the vehicle frame (mechanical drawing) with respect to the ground plane is determined by the multi-stereo triangulated points in the ground plane, except for the overall yaw rotation, which can be determined by the direction of driving.”}; & sub-section titled ‘Yaw of LIDAR’ in paras [0568]-[0569] about {“Lane lines can be observed in LIDAR intensity data as well as in cameras, since lane lines (see 3160') are typically reflective and result in stronger reflections of the LIDAR active light. For this reason, example non-limiting embodiments can use essentially the same technique for calibrating the yaw 3240 of a LIDAR sensor relative to the driving direction as for a camera.”}; & sub-section titled ‘Path Perception 3012’ in paras [0599]-[0603] to include {“[0599] Example embodiments leverage all cues available for path perception 3012 (see FIG. 56 scenario).  They get an estimate of the main path relative to the vehicle in terms of an off-center parameter (a positive or negative lateral offset from the center of the path), an off-orientation parameter (a positive or negative angular offset from the direction of the path) and a curvature parameter.  In some embodiments, this is produced by a neural network trained from many examples of what the path driven forward in time is, combined with the current image.  The training data is taken while holding steady in lane, and then augmented laterally and orientationally using synthetic rendering based on the main camera and two offset cameras. Example embodiments can similarly do this with LIDAR data. …… [0603] The association information can be used to keep an accumulating scalar that counts the fractional amount of lane change that has happened to the left or right between any two moments in time. Example embodiments implement this as a rolling buffer of scalar values and resetting the scalar when completing one pass through the buffer. The interface then allows reading the amount of lane change between any two moments in the recent past.”}; & para [0628] about {“When following a drive from one segment to the next, the drive itself is a natural pose-link between the two tiles (since it is recorded as a relative chain).  The tile-map has a registration of the drive into the two different tiles, and wherever the chain is broken some-where at the border between tiles, the pose-link within the drive will slightly disagree with the registration of the poses before it (into one of the tiles) and the poses after it (into the other tile). Thus that pose-link provides a pose-link between tiles that informs of the expected glitch between tiles.  The embodiments can work directly with individual drives or use all drives that join two connected components and fuse their pose-links between tiles into a joint estimate.”}; &sub-section titled ‘Mapping Metadata’ in paras [0633]-[0634] about {“Data that is not directly related to registration is called metadata. Metadata is divided into two different classes, one that directly helps driving and one that is truly auxiliary data.  For example, the type of metadata that helps driving is locations of intersections and wait conditions, which states of which traffic lights allow which lane trajectories to proceed (or to proceed but give way), in which areas to look for contending traffic at a multi-way stop, locations of parking spots, and trajectory statistics (although the latter is extracted from the core registration data).”}; & sub-section titled ‘Cloud Lane Graph’ in paras [0635]-[0642] to include {“[0639] The embodiments come up with the initial graph topology and approximate layout in three steps: first determining basic lane segments, then finding forks/merges, and finally the lane change connections. …… [0640] To determine the basic lane segments, each infinitesimal portion of a drive (which has a point and a direction) is modeled as a vote for that point and direction in the three-dimensional space of point +direction.  The embodiments apply a wavelet shaped kernel which falls off at a portion of a lane width parallel to the direction and at a small angle, then suppressing points and directions up to some minimal lane width and angular separation, and then goes to zero.  The embodiments then search for connected sets of points in the point +direction space that are parallel at a local maxima to the direction and that have positive accumulation of kernel votes (possibly with hysteresis). …… [0642] To account for lane changes, embodiments identify clear cases where the vehicle is crossing lane lines.  This is done with live perception (and optionally also indicator signals) to mark segments that are likely lane changes, which can then be removed from the core lane graph voting, but instead contribute to where lane change connections are.  It is also possible to analyze the lane markings and parallelism to determine where lane changes are allowed and safe.”}; & para [0644] about {“The intersection detector that catches traffic light intersections and multi-way stops based on live appearance sends information bundled with the map stream of data.  This also allows embodiments to aggregate this information from mapped drives.  This is reinforced with the drive pattern information from the mapped drives, with intersecting driving directions, and cars waiting/stopping at repeatable locations.”}; & sub-section titled ‘Planner 3004’ in para [0651] to include {“Example embodiments use a planning hierarchy. See FIG. 63.  Conceptually, a route planner 3004e may run at the scale of the country providing scores for routes out of a city and running at the scale of a city providing scores for routes out of an area.  Then there is a lane planner 3004c providing scores for lane sequences for the next few blocks, which comes up with requests for the most desirable behaviors.  Then, there is a behavior planner 3004a, 3004b to score or just determine feasibility of different behaviors, such as lane change or staying in lane.  Finally, a behavior selection 3004d is made as the most desirable feasible behavior and passed to control 3006 and actuation 3008.  For some behaviors, such as lane change, the embodiments stick with it until it is determined to be done or aborted. The planning is repeated at some frequency (which can be higher for the smaller scale planning layers).”}; & sub-section titled ‘Route Planner 3004e’ in para [0652]; & sub-section titled ‘Lane Planner 3004c’ in para [0653] about {“The lane planner 3004c takes the output of the route planner 3004e as input.  It works with the mapped lane graph (and object poses within it according to advanced localization) and a target point and direction at some number of city blocks into the future from the route planner.  The target point and direction is mapped to the best matching drivable point and direction in the lane graph (typically using GPS and compass direction). Then a graph search algorithm is run on the lane graph from a current edge in the lane graph to find the shortest path to the target point. Lane changes are included starting at the current point and at the beginning of each edge in the lane graph that has a lane change.  Lane changes are penalized with a distance penalty (50 m say) that is less (25 m say) if the lane change is commenced immediately, so that if a lane change is required, it is planned to be performed diligently when available.”};  & sub-section titled ‘Basic Behavior Planner 3004a’ in paras [0654]-[0656] to include {“[0654] The behavior planners 3004 determine feasibility of the basic behaviors such as staying in lane or changing lanes left or right, so that the feasible behaviors can be matched up with the most desired behavior from the lane planner 3004c.  If a lane change is not determined to be safe and available, the default behavior is to stay in lane. The main three behaviors tested by the basic behavior planner 3004a is staying in lane and following any forks or choices in the lane graph to maximize the match with what the lane planner requested, or changing lane left or right and maximizing the match. …… [0655] The basic behavior planner 3004a takes a tracked lane graph with wait conditions and in-path objects as input. The tracked lane graph can come either from mapping or live perception.  Planner 3004a considers each of the paths available from the main path tree for some short distance (such as 50-100 m) without performing a lane change and compares each of them to the output of the lane planner 3004c to find the closest one.  If advanced localization 3026b is not available, then the output of the route planner 3004e is used instead.  Alternatively, if the next hard curvature in the route planner 3004e is right or left, the embodiment can favor forks right or left and lane change right or left.  In addition to the main lane graph tree, some embodiments also start the same procedure from the lane graph edges after an immediate lane change left and right from current lane graph edge (if they exist). This gives three paths through the lane graph and one that is favored by the match to the lane planner 3004c output.  Also, one of the paths should correspond to a previous root lane graph edge. …… [0656] In some example embodiments, all three paths are processed for longitudinal control independently, essentially by running a longitudinal controller with the longitudinal constraints relevant for that behavior.  For staying in lane, for example, that may include the objects and wait conditions in the main lane path. For lane change, the objects and wait conditions in the target lane are added as well, including objects beside the ego-vehicle and behind it.  The result is a minimum deceleration amount (or maximum acceleration amount), or an outright safety rejection.  In the basic behavior planner 3004a for lane change, some embodiments create a simple speed-dependent spline interpolation between the main lane and the target lane, and this is sent to the behavior selector 3004d to represent the lane change.  The embodiments can create such a path so that it is available for cases where the ego-vehicle is already in a lane change.  If only a main path is available from the lane graph, a backup is to use a path that goes just outside the lane edge.”}; & sub-section titled ‘Behavior Selector’ in paras [0658]-[0659] to include {“[0658] The behavior selector 3004d performs some simple logic based on the output of the behavior planners 3004a, 3004b and the requests from the lane planner 3004c.  Unless the ego-vehicle is already in a lane change, the following logic is applied by some embodiments.  If the lane planner 3004c requested that the ego-vehicle stay in lane, it simply stays in lane (meaning the embodiment passes the center path from the main lane in the lane graph to the controller 3006).  If a lane change is requested by the lane planner 3004c, the embodiment starts it, provided it is determined to be available by the lane graph, safe and without heavy braking by the behavior planners 3004a, 3004b. …… [0659] If the ego-vehicle is already in a lane change, the lane change is typically continued until it is determined to have been completed.  This is monitored by looking at the off-center parameter in the tracked lane graph and processing through the quarter, half, three quarters of a lane change and then declaring the lane change has been completed.  During the lane change, the path sent to the controller 3006 is the lane change path produced by the behavior planner 3004d.”};  which together are the same as claimed limitations above)         
(see at least:   Adireddy ibidem and citations listed above to include ‘update positioning information’)      

Ditty and Adireddy teach ---        
wherein the processor is further configured to:    
receive real-time road condition information from a network device of a current cell where the self-driving vehicle is located, wherein the real-time road condition information is obtained by the network device by monitoring a driving path of the self-driving vehicle.           
(see at least:   Ditty ibidem to include ‘reference data’ cited above; & para [0033] about {“Two distinctly different approaches have been proposed for autonomous vehicles.  The first approach, computer vision, is the process of automatically perceiving, analyzing, understanding, and/or interpreting visual data.  Such visual data may include any combination of videos, images, real-time or near real-time data captured by any type of camera or video recording device.  Computer vision applications implement computer vision algorithms to solve high-level problems.  For example, an ADAS system can implement real-time object detection algorithms to detect pedestrians/bikes, recognize traffic signs, and/or issue lane departure warnings based on visual data captured by an in-vehicle camera or video recording device.”};  & para [0167] about {“In a preferred embodiment, the cloud-based, deep learning infrastructure uses artificial intelligence to analyze data received from vehicles and incorporate it into up-to-date, real-time neural networks for real-time intelligent inferencing.  In a preferred embodiment, the network infrastructure uses a datacenter with GPUs for deep learning as illustrated in FIG. 6.”};  & para [0169] about {“The data collected by each Level 3-5 vehicle should be transferred via a cellular or other wireless network—such as LTE, where available—to a cloud-based infrastructure that includes deep-learning supercomputer servers.  The deep learning infrastructure uses artificial intelligence to analyze the data and incorporate it into up-to-date, real-time neural networks for real-time intelligent inferencing.”};  & para [0171] about {“The deep-learning infrastructure is capable of fast, real-time inferencing, and may use that capability to evaluate and verify the health of the processors, software, and associated hardware in Vehicle (50).  For example, deep-learning infrastructure preferably receives periodic updates from Vehicle (50) including a sequence of images and the objects that the Vehicle (50) located (via computer vision or other machine learning object classification techniques) in that sequence of images.”};  & para [0203] about {“
In some embodiments, GPU 300 includes real time ray tracing hardware-based acceleration such as described for example in U.S. patent application Ser. No. 16/101,232 filed Aug. 10, 2018.   Such (t)ray tracing hardware acceleration can be used for example to rapidly and efficiently determine the positions and extents of objects within for example a world model as described below, real time visualization simulations, RADAR signal interpretation, sound propagation synthesis/analysis, simulation of sonar systems, general wave propagation simulation, comparison to LIDAR data for purposes e.g., of vehicle localization and other functions.”};  & para [0212] about {“In some embodiments, the RISC cores (4010) also interact with image sensors, image signal processor(s), and the like. Each of the RISC cores (4010) includes, without limitation, any amount and type of memory (4017).  The RISC cores (4010) may operate in any technically feasible fashion using any protocols as known in the art.  For example, in some embodiments, the RISC cores (4010) execute a real-time operating system (“RTOS”).”};  & para [0462] about {“In this particular example, the event partition(s) 4052 may be connected to inputs and outputs such as a camera data stream channel(s) 4056(0), a RADAR data stream channel(s) 4056(1), a LIDAR data stream channel 4056(2), and an Ethernet data stream channel 4056(3).   The event partition(s) 4052 asynchronously processes these real-time inputs and outputs with an event processing partition(s) 4053 and provides processed results to time triggered partition(s) 4054.”};  & para [0484] about {“Cloud mapping 3022 may receive inputs from a number of different contemporaneously and/or previously operating autonomous vehicles and other information sources, for example.  The cloud mapping 3022 provides mapping outputs which are localized by localization 3026 based e.g., upon the particular location of the ego-vehicle, with the localized output used to help generate and/or update the world model 3002.  The world model 3002 so developed and maintained in real-time is used for autonomous vehicle planning 3004, control 3006 and actuation 3008.”};  & paras [0127], [0299], [0303], [0305], [0310] & [0392]-[0395] for networks and communicate/s communication;  which together are the same as claimed limitations above)           
(see at least:   Adireddy ibidem; & para [0006] about {“The traffic monitoring system also includes generating a map from the comparison of the sensor list with the object list.  The traffic monitoring system also includes generating an updated object list from the comparison and the map.  The traffic monitoring system also includes broadcasting the updated object list.  The present invention also includes a first object detection list which has information related to the location information of each of the vehicles, and a second object detection list which has information related to objects detected in the detection area.  The first object detection list is compared to the second object detection list to determine the location of each of the plurality of vehicles.”};  & para [0029] about {“The sensors list 130, 130a-n and the object list 106, 106a-n are compared with one another, by matching each of the vehicles 102, 102a-n on the sensors list 130, 130a-n and the object list 106, 106a-n using the unique ID, color and number.  Once the attributes for each vehicle 102, 102a-n have been matched they are compared within one another, i.e. object list location, speed, heading, etc 106, 1-6a-n are compared with sensor list location, speed, heading, etc 130, 130a-n.   Additionally, the vehicles 102, 102a-n and attributes on the object list 106, 106a-n are combined with the sensor list 130, 130a-n.  The combined data is used to generate an updated object list 106', 106'a-n which includes both map data and attributes for each vehicle 102, 102a-n.”};  & para [0031] about {“Further, the sensor list 130, 130a-n may be generated from sensors that are more accurate then what is available to the traffic participants 102, 102a-n to generate the object list 106, 106a-n.  Therefore, the position, speed, heading, etc for each traffic participant may have more accurate and precise information from the sensor list 130, 130a-n.  This information can also be integrated into the updated object list 106', 16'a-n.”};   & para [0034] about {“The updated object list 106', 106'a-n can be sent to all traffic participants 12, 102a-n and the updated, more accurate information can be used.  For example, when the traffic participant 102, 102a-n is a vehicle the more accurate position information can be used to update the accuracy of onboard vehicles systems, GPS location, vehicle dynamics, autonomous steering and braking, etc. Further, when the traffic participant is a pedestrian and/or cyclists if they have a smart device their position information can also be updated, e.g. more accurate walking directions, travelling distances, updating tracking device information, etc.”};  & paras [0038]-[0039] about {“[0038] Additionally, the sensor list 130, 130a-n and the object list(s) 106, 106a-n are compared to one another, shown at 410.  Each object from both the object list and sensor list are mapped by comparing location, velocity, & direction information, shown at 412. The object list is then updated as necessary using any additional position information from the sensor list, shown at 412.  The updated object detection list 106', 106'a-n is then broadcast by the traffic system 110, shown at block 414.  Each traffic participant 102, 102a-n is then able to then receive the updated object list 106', 106'a-n to have a more accurate location of any nearby traffic participant(s) 12, 102a-n, 416. ......... [0039] The traffic participants(s) 102a-n then utilize the updated object list 106', 16'a-n information to update position and add to their own information, e.g. GPS position, and vehicle dynamics information, shown at 418.  Although shown at part of method 400 for some embodiments receiving and utilizing the updated object list may not be considered part of the traffic monitoring system 110.”};  & para [0310] about {“NVSwitch (1001) is a network switch that provides point-to-point communications between various Advanced SoCs (100) and dGPUs (802) using NV Link.  NV Link is a point-to-point communications protocol that provides data transfer rates greater than 20 Gbit/s. In an alternative embodiment, NV Switch (1001) may be substituted with or supplemented with one or more other switches, hubs, or other networking devices that utilize one or more communications protocols to allow communications to occur between the various Advanced SoCs (100) and dGPUs (802).”};  & para [0708] about {“According to preferred embodiments, the system can also include a wireless device electrically coupled to the primary computer and configured to communicate with a wireless network.  The wireless device may be configured to communicate the wireless network to receive update information regarding at least one neural network, or to update at least one neural network in response to the information, as non-limiting examples.”};  which together are the same as claimed limitations above)       



Dependent Claims 12-13, 15 & 17-19 are rejected under 35 USC 103 as 
unpatentable over Ditty in view of Adireddy as applied to the rejection of independent 
Claim 10 above, and as described below for each claim/ limitation.             

With respect to Claim 12, Ditty and Adireddy teach ---            
12. The apparatus according to claim 10, wherein the processor is further configured to:   
obtain the reference data by visual perception or obstacle perception using a detection 30device disposed on the self-driving vehicle.           
(see at least:   Ditty ibidem and citations listed above to include ‘reference data’; & para [0131] about {“Front-facing cameras help identify forward facing paths and obstacles, and provide information critical to making an occupancy grid and determining the preferred vehicle paths.  Front-facing cameras may be used to perform many of the same ADAS functions as LIDAR, including emergency braking, pedestrian detection, and collision avoidance.”}; & sub-section titled ‘Obstacle Perception 3010’ in para [0486] about {“Obstacle perception revolves around an estimation of where the vehicle can drive and how fast it can drive without literally hitting an obstacle (e.g., an object, structure, entity) that is being directly sensed.  Avoiding collisions with obstacles is generally necessary for safe autonomous driving, but it is not sufficient.  There are many behaviors of vehicles that successfully avoid obstacles but which nevertheless may be deemed unsafe or undesirable.”}; & sub-section titled ‘Path Perception 3012’ in paras [0487]-[0490]; & sub-section titled ‘Obstacle Perception 3010’ in paras [0581]-[0582];  which together are the same as claimed limitations above to include ‘obstacle perception’;  AND sub-section titled ‘Classical Computer Vision and the Rules-Based Approach’ in paras [0033]-[0035] about{“Two distinctly different approaches have been proposed for autonomous vehicles.  The first approach, computer vision, is the process of automatically perceiving, analyzing, understanding, and/or interpreting visual data.  Such visual data may include any combination of videos, images, real-time or near real-time data captured by any type of camera or video recording device.   Computer vision applications implement computer vision algorithms to solve high-level problems.  For example, an ADAS system can implement real-time object detection algorithms to detect pedestrians/bikes, recognize traffic signs, and/or issue lane departure warnings based on visual data captured by an in-vehicle camera or video recording device.”}; & para [0124] about {“Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging ("LIDAR") sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path), one or more infrared cameras (75), GPS unit (76) that provides location coordinates, a steering sensor (78) that detects the steering angle, speed sensors (80) (one for each of the wheels (54)), an inertial sensor or inertial measurement unit ("IMU") (82) that monitors movement of vehicle body (52) (this sensor can be for example an accelerometer(s) and/or a gyro-sensor(s) and/or a magnetic compass(es)), tire vibration sensors (85), and microphones (102) placed around and inside the vehicle.  Other sensors may be used, as is known to persons of ordinary skill in the art.”}; & para [0134] about {“In preferred embodiments, a long-view stereo camera pair (74) can be used for depth-based object detection, especially for objects for which a neural network has not yet been trained.  Long-view stereo cameras (74) may also be used for object detection and classification, as well as basic object tracking.  Stereo cameras for automotive applications may include an integrated control unit comprising one scalable processing unit, which provides a programmable logic ("FPGA") & a multi-core micro-processor with an integrated CAN or Ethernet interface on a single chip.  The unit generates a precise 3-D map of the vehicle's environment, including a distance estimate for all the points in the image.”}; & sub-section titled ‘Infrared (Thermal) Sensors’ in paras [0148]-[0151] about {“[0149] In certain embodiments, self-driving vehicle (50) preferably includes one or more infrared or thermal cameras (75) to enhance the vehicle's ability to detect, classify and identify objects, especially in the dark, & through fog. The technology can include either an active infrared system or a passive infrared system.  An active system uses an infrared light source to illuminate the area surrounding the vehicle with infrared light, using either a gated or non-gated approach.  A gated active system uses a pulsed infrared light source and a synchronized infrared camera.  Because an active system uses an infrared light source, it does not perform as well in detecting living objects such as pedestrians, bicyclists, and animals. ... ... [0150] Passive infrared systems detect thermal radiation emitted by objects, using a thermographic camera.  Passive infrared systems perform well at detecting living objects, but do not perform as well in especially warm weather.  Passive infrared systems generally provide images at less resolution than active infrared systems.  Because infrared systems detect heat, they particularly enhance the vehicle's ability to detect people and animals, making the vehicle more reliable & enhancing safety.”};  which together are the same as claimed limitations above to include ‘visual perception’)       
(see at least:   Adireddy ibidem and citations listed above)    



With respect to Claim 13, Ditty and Adireddy teach ---            
13. The apparatus according to claim 12, wherein the detection device comprises at 
least one of a laser device, a camera device, a radar device, and an infrared device.       
(see at least:   Ditty ibidem and citations listed above to include more than one of the claimed devices)     
(see at least:   Adireddy ibidem and citations listed above to include more than one of the claimed devices)      



With respect to Claim 15, Ditty and Adireddy teach ---            
15. The apparatus according to claim 13, wherein the processor is further configured to: obtain real-time road condition information of a driving path of the self-driving vehicle.       
(see at least:   Ditty ibidem and citations listed above; & para [0475] about {“Example implementations define the world model in terms of affordances for obstacles, paths, and wait conditions that can be perceived live in real-time.”}; & para [0513] about {“Low level processing 3018 is shown as including for example basic lane detection 3160, vertical landmark detection 3158, LIDAR ground plane detection 3154, LIDAR ICP 3152, feature tracking 3150, freespace tracking 3162, object tracking 3164, and a dynamic occupancy grid 3102.  Self-calibration 3028 is shown as receiving specification information 3156 as an input and communicating with cloud system 3022 via calibrating telemetry 3157. ...... Path perception 3012 is expanded to include tracked lane graphs 3100 with various capabilities as well as in-path determination 3120; wait conditions perception 3014 is shown as using wait conditions 3106; and map perception 3016 is expanded to include precise map 3105 and route map 3104.  Localization 3026 is broken out into basic localization 3026a and advanced localization 3026b.”}; & paras [0515]-[0526] about {“[0515] ... In one example embodiment as shown in FIG. 43, a tracked lane graph 3100b; may provide: [0516] a spline of drivable edges, [0517] lane change existence and availabilities, [0518] lane boundaries, [0519] wait condition(s) 3106 (in this case a fork), [0520] in-path object(s), [0521] other object(s) 3120, [0522] a dynamic occupancy grid(s) 3102, [0523] a basic route map 3104, [0524] vehicle state, [0525] contention area(s), [0526] other.  The lane graph(s) 3100 and the dynamic occupancy grid 3102 are typically delivered to planning 3004 in the vehicle coordinate system, which means entities move from delivery to delivery.”}; which together are the same as claimed 
limitations above to include ‘real-time road condition’)    
(see at least:   Adireddy ibidem and citations listed above)    



With respect to Claim 17, Ditty and Adireddy teach ---            
17. The apparatus according to claim 15, wherein the processor is further configured to: obtain the real-time road condition information by a network device of a cell where the 15self-driving vehicle is currently located.         
(see at least:   Ditty ibidem and citations listed above to include ‘real-time road condition’; & para [0040] about {“Second, neural networks are now implemented on massively parallel graphics processing units ("GPUs"), tremendously accelerating learning and inference ability.  The term "GPU" is a legacy term, but does not imply that the GPUs of the present technology are, in fact, used for graphics processing.”}; & para [0225] about {“The neural network can take as its input at least some subset of parameters, such as (1) bounding box dimensions, (2) ground plane estimate obtained e.g. from another subsystem, (3) inertial measurement unit (IMU) output that correlates with the ego-vehicle orientation, (4) distance or 3D location estimates of the object obtained from the neural network and/or other sensors, such as LIDAR or RADAR, among others.”}; & para [0226] about {“Then, the network inputs are computed based on the clustered bounding boxes and other inputs.  Example inputs can be, without limitation, related to the inertial measurement unit, distance estimation, statistics computed on the input pixels within the object detection, etc.  The inputs are fed into the network which is now loaded with the weights obtained during the training phase.  During the forward pass, the network computes the confidence output using the pre-trained network using pre-loaded weights.”}; & para [0303] about {“In the example shown, SOCs 2002 can also communicate with other devices (and in some embodiments with one another) via one or more multiport switches 2020.  For example, multiport switch 2020 can provide capability (e.g., through replication) to interface with any number of other devices via an Ethernet(s) 2020 or other communications link(s) or network(s).”}; & para [0310] about {“NV Link is a point-to-point communications protocol that provides data transfer rates greater than 20 Gbit/s. In an alternative embodiment, NV Switch (1001) may be substituted with or supplemented with one or more other switches, hubs, or other networking devices that utilize one or more communications protocols to allow communications to occur between the various Advanced SoCs (100) and dGPUs (802).”}; & para [0708] about {“According to preferred embodiments, the system can also include a wireless device electrically coupled to the primary computer and configured to communicate with a wireless network.  The wireless device may be configured to communicate the wireless network to receive update information regarding at least one neural network, or to update at least one neural network in response to the information, as non-limiting examples.”}; & para [0712] about {“The system can include a wireless device electrically coupled to the primary computer.  Specifically, the wireless device can be configured to communicate with a wireless network and/or to receive updated map information from a wireless network.  The updated map information can be stored by the primary computer in memory.  In one or more embodiments, the wireless network used for this purpose can also be any one or more of an LTE, WCDMA, UMTS, CDMA2000 network.  In one or more embodiments, the wireless device can also be configured to receive cooperative adaptive cruise control (CACC) information from the network regarding another vehicle.”}; & para [0743] about {“a computer for controlling the vehicle; at least one camera in the vehicle body for monitoring the seating area, the camera being electrically coupled to the computer; at least one neural network trained to identify a safety condition and executing on the computer; and a wireless device for communicating with a cellular network.   According to embodiments, the computer can be configured to send a notification of the safety condition via a wireless (e.g., cellular) network, such as any one or more of an LTE network and a WCDMA network.”}; & para [0744] about {“Another aspect of the technology is directed to a self-driving patrol car comprising a vehicle body; a computer for controlling the vehicle; a plurality of cameras disposed around the vehicle body, the cameras electrically coupled to the computer; at least one neural network running on the computer, the neural network trained to locate at least one other vehicle; and a wireless device electrically coupled to the computer, the wireless device for communicating with a wireless network.”}; & para[0747] about {“Another aspect of the technology includes a self-driving patrol car comprising a vehicle body; a computer for controlling the vehicle; a plurality of cameras disposed around the vehicle body, the cameras electrically coupled to the computer; at least one neural network running on the computer, the neural network trained to identify at least one safety condition, and a wireless device for communicating with a cellular network.  In preferred embodiments, the computer is configured to send a notification of the presence and location of the at least one safety condition via the cellular network.”}; & para[0772] about {“Another aspect of the technology is directed to a method for controlling an autonomous vehicle, comprising: executing a neural network for pedestrian detection on a first System-on-a-Chip, to generate at least one first signal, executing a neural network for sign detection on a second System-on-a-Chip, to generate at least one second signal, executing a neural network for distance estimation on a third System-on-a-Chip, to generate at least one third signal, executing a neural network for lane detection on a fourth System-on-a-Chip, to generate at least one fourth signal, executing a neural network for collision avoidance on a fifth System-on-a-Chip, to generate at least one fifth signal, executing a neural network for current occupancy grids on a sixth System-on-a-Chip, to generate at least one sixth signal, executing a neural network for predicted occupancy grid on a seventh System-on-a-Chip, to generate at least seventh first signal, executing a neural network for steering control on an eighth System-on-a-Chip, to generate at least one eighth signal, executing a computer vision algorithm on a central processing unit to generate a least one ninth signal, and using the signals to control at least one vehicle actuator.”}; & para [0776] about {“An aspect of the technology can also include a method for controlling an autonomous vehicle, comprising: providing input from one or more camera sensors to a primary computer executing a convolutional neural network on a GPU, generating a first control signal responsive to the input; receiving a second signal from one or more of: 1) an Auto Emergency Braking unit, 2) a Forward Crash Warning unit, 3) a Lane Departure Warning, 4) a Collision Warning Unit, and 5) a blind spot warning unit; evaluating whether the first control signal conflicts with the second signal; and controlling one or more vehicle actuators responsive to the evaluation.  In one or more embodiments of these aspects, the Auto Emergency Braking unit comprises an FPGA and a stereo video camera.”}; & para  [0777] about {“An example aspect includes a method for controlling an autonomous vehicle, comprising: providing input from one or more camera sensors to a primary computer executing a convolutional neural network on a DLA; generating a first control signal responsive to the input; receiving a second signal from one or more of: 1) an Auto Emergency Braking unit, 2) a Forward Crash Warning unit, 3) a Lane Departure Warning unit, 4) a Collision Warning Unit, and 5) a Blind Spot Warning unit; evaluating whether the first control signal conflicts with the second signal; and controlling one or more vehicle actuators 
responsive to the evaluation.”};  which together are the same as claimed limitations above)    
(see at least:   Adireddy ibidem and citations listed above; & para [0043] about {“In some implementations, the storage device 530 is a computer-readable medium.  In various different implementations, the storage device 530 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device, a flash memory or other similar solid state memory device, or an array of devices, including devices in a storage area network or other configurations.  In additional implementations, a computer program product is tangibly embodied in an information carrier.”}; & para[0044] about {“The low-speed expansion port 570, which may include various communication ports (e.g., USB, Bluetooth, Ethernet, wireless Ethernet), may be coupled to one or more input/output devices, such as a keyboard, a pointing device, a scanner, or a networking device such as a switch or router, e.g., through a network adapter.”}; which together are the same as claimed limitations above to include ‘a network device’)     



With respect to Claim 18, Ditty and Adireddy teach ---            
18. The apparatus according to claim 15, wherein the processor is further configured to: obtain the real-time road condition information by a road detection device disposed on the driving path of the self-driving vehicle.               
(see at least:   Ditty ibidem and citations listed above to include ‘real-time road condition’; & para [0176] about {“The vehicle (50) may incorporate other available systems for slippery road detection that use differences in drive shaft speed (80) and tire vibrations (85) to determine the presence of slippery roads.  Available systems include a slippery road detection system. Example slippery road detection systems may be used to estimate the difference in the speeds of the drive shaft and freely rotating axles in various driving situations, which enables the level of friction to be deduced, to identify icy or slippery roads.”}; & para [0273] about {“CPU Complex may further receive information regarding the vibrations of the axles from vibration sensors (85).  A difference in vibration between the power-driven axle and a freely rotating axle indicates slippage at the road surface; sudden changes in the relative vibrations indicate that the road surface has changed.  The results of the slippery road detection may be used to train and/or enhance a neural network that is designed to detect slippery road conditions.”}; & para [0540] about {“In example embodiments, lane detection estimates that paths are valid as directly as possible.  Basic lane detection in example non-limiting embodiments is shown broken out from path perception in FIG. 42 since it supports self-calibration.”}; & para [0600] about {“Example embodiments also use the output from the basic lane detection 3100b, which may give an estimate for the center path as well as lane edges.”}; & para [0720] about {“In some embodiments the ADAS system includes a slippery road detection unit, implemented in one or more embodiments with a first angular velocity detector for determining a first angular velocity of at least one power-driven axle, a second angular velocity detector for detecting a second angular velocity of at least one freely rotating axle, and a processor configured to compare the first angular velocity and the second angular velocity to determine the level of friction on the road surface.  According to embodiments, the slippery road detection unit further comprises a first vibration sensor to determine a first vibration of the power-driven axle, a second vibration sensor to determine a second vibration of the at least one freely rotating axle.  In these embodiments, the processor can be further configured to compare the first vibration and second vibration to determine the level of friction on the road surface.”}; which together are the same as claimed limitations above)     
(see at least:   Adireddy ibidem and citations listed above)    




With respect to Claim 19, Ditty and Adireddy teach ---            
19. The apparatus according to claim 10, wherein the at least one traffic participant 20comprises at least one of a driving vehicle, a cyclist, and a walker.         
(see at least:   Ditty ibidem and citations listed above to include more than one participants; & para [0027]/[0663]/[0667] for pedestrian/s and/or bicyclist/cyclist; & para [0033] for detect pedestrians/ bikes; & paras [0048]/[0131]/[0141]/[0267]/ [0311]/[0705]/[0727]/[0729]/[0732]/[0772] for pedestrian detection; & para [0222] for pedestrian recognition; & para [0341] for bicyclists or pedestrians are present; & para [0647] about {“Other traffic is detected and tracked in the center area as well as a contender area surrounding the center area.  If other traffic (vehicles, bicyclists, pedestrians) are detected in this area and pointing towards the center area, then they are considered contenders.”}; & para [0713] for bicycle, pedestrian; & para [0732] for vehicle detection; which together are the same as claimed limitations above)     
(see at least:   Adireddy ibidem and citations listed above; & paras [0004]/[0033]/[0034] for pedestrians and/or cyclists; & paras [0020]/[0024]/[0025] for pedestrians and bicyclists; which together are the same as claimed limitations above)    




Dependent Claims 14 & 16 are rejected under 35 USC 103 as unpatentable over Ditty in view of Adireddy as applied to the rejection of independent Claim 10 above, and further in view of Pub. No. US 2018/ 0162396 filed by Ibuka et al. (hereinafter “Ibuka”), and as described below for each claim/ limitation.             

With respect to Claim 14, Ditty and Adireddy teach ---            
14. The apparatus according to claim 10, wherein the processor is further configured to:      
control the self-driving vehicle to drive on (a road corresponding to a preset driving path) 5based on the updated positioning information.         
(see at least:   Ditty ibidem and citations listed above to include ‘update positioning information’)     
(see at least:   Adireddy ibidem and citations listed above to include ‘update positioning information’)    

Ditty and Adireddy teach as disclosed above, but they may not explicitly disclose about ‘a road corresponding to a preset driving path’.  However, Ibuka teaches it explicitly.            
(see at least:   Ibuka Abstract and Summary of the Invention in paras [0005]-[0028]; & para [0010] about {“In the present invention, the lane determining unit may perform the determination at a point in time when the host vehicle has reached a predetermined distance in front of the branching path or the merging path, or at a point in time when the host vehicle has reached a predetermined time period before a point in time at which the host vehicle reaches the branching path or the merging path.”}; & para [0016] about {“In the present invention, for a case in which a travel lane and a passing lane exist in the planned travel route of the host vehicle, and the branching path is present in the planned travel route of the host vehicle, if it is determined that the host vehicle is traveling in the travel lane and the branching path exists in the passing lane, the lane determining unit may set an action plan for changing the lane of the host vehicle to the passing lane in the planned travel route, and may continue with automated driving.”}; & para [0018] about {“In the present invention, the host vehicle may include a traffic congestion information receiving unit adapted to receive traffic congestion information by way of communications, and the lane determining unit may comprise a vehicle control unit adapted to automatically control the host vehicle so as to behave in a manner to facilitate lane changing, at a point in time when the host vehicle has reached a predetermined distance in front of the branching path or the merging path, or at a point in time when the host vehicle has reached a predetermined time period before a point in time at which the host vehicle reaches the branching path or the merging path, and in the case it is predicted by the traffic congestion information receiving unit that the branching path or the merging path is in a congested state.”}; & para [0025] about {“In the present invention, there may further be provided a travel route setting unit adapted to set a travel route of the host vehicle, and a traffic congestion information receiving unit adapted to receive traffic congestion information by way of communications, wherein, at a point in time when the host vehicle has reached a predetermined distance in front of the branching path or the merging path, or at a point in time when the host vehicle has reached a predetermined time period before a point in time at which the host vehicle reaches the branching path or the merging path, and in the case it is determined by the lane determining unit, on the basis of the information received by the traffic congestion information receiving unit, that a traffic congestion distance is longer than a length of the branching path or the merging path, the travel route setting unit may change the travel route so as to avoid the branching path or the merging path.”}; & {“A point in time when the host vehicle 100 has reached a predetermined distance in front of the branching path 110 or the merging path 112 for which entry therein is planned.”}; & para [0082] about {“A case in which it is anticipated that traffic congestion will be occurring in the branching path 110 or the merging path 112 at a point in time when the host vehicle 100 has reached a predetermined distance in front of the branching path 110 or the merging path 112.”}; & para [0106] about {“In the present embodiment, the lane determining unit 64 may perform the determination at a point in time when the host vehicle 100 has reached a predetermined distance in front of the branching path 110 or the merging path 112, or at a point in time when the host vehicle 100 has reached a predetermined time period before a point in time at which the host vehicle 100 reaches the branching path 110 or the merging path 112.”}; & para [0114] about {“In the present embodiment, the host vehicle 100 may include the traffic congestion information receiving unit (communications device 16) which receives traffic congestion information by way of communications.  Further, the lane determining unit 64 may include the vehicle control unit 60 that automatically controls the host vehicle 100 so as to behave in a manner to facilitate lane changing, at a point in time when the host vehicle 100 has reached a predetermined distance in front of the branching path 110 or the merging path 112, or at a point in time when the host vehicle 100 has reached a predetermined time period before a point in time at which the host vehicle 100 reaches the branching path 110 or the merging path 112, and in the case it is predicted by the traffic congestion information receiving unit that the branching path 110 or the merging path 112 is in a congested state.”}; & Claims 2/6/8/9;  which together are the same as claimed limitations above to include ‘a road corresponding to a preset driving path’)     
Examiner notes that Ibuka also teaches about other limitations.       

It would have been obvious to an ordinary person of skill in the art at the time invention 
was made to modify the teachings of Ditty and Adireddy with the teachings of Ibuka.  The motivation to combine these references would be to achieve ASIL D functional safety for Level 4-5 autonomous vehicles requires a dedicated supercomputer that performs all aspects of the dynamic driving task, providing appropriate responses to relevant objects and events, even if a driver does not respond appropriately to a request to resume performance of a dynamic driving task (see para [0016] of Ditty), and to provide a system, which may be used to map a local environment with increased accuracy (see para [0005] of Adireddy), and for guiding a change in course toward a travel direction at a timing earlier than usual when a state of traffic congestion is occurring (see para [0003] of Ibuka).         



With respect to Claim 16, Ditty, Adireddy and Ibuka teach ---            
16. The apparatus according to claim 15, wherein the processor is further configured to:   
generate a control instruction based on the updated positioning information and the 10real-time road condition information;    and        
control the self-driving vehicle to drive on the road corresponding to the preset driving path based on the control instruction.         
(see at least:   Ditty ibidem and citations listed above to include ‘update positioning information’ and ‘real-time road condition’; & para [0171] about {“For example, deep-learning infrastructure preferably receives periodic updates from Vehicle (50) including a sequence of images and the objects that the Vehicle (50) located (via computer vision or other machine learning object classification techniques) in that sequence of images.  Deep-learning infrastructure runs its own neural network to identify the objects and compare them with the objects identified by Vehicle (50); if the results do not match and the infrastructure concludes that the AI in the Vehicle (50) is malfunctioning, it can send a signal to Vehicle (50) instructing the fail-safe computer to assume control, notify the passengers, and complete a safe parking maneuver.”}; & para [0327] about {“The two independent computers and/or processes each provide a braking command and the two independent commands are arbitrated by the peripheral braking controller (700) that is connected to receive both commands.  If each of the two independently-operating computers (100), (200) or processes generate the same command (e.g., apply braking at 0.5 g), the arbitration required is simple and the braking controller will simply follow the instruction to apply braking at 0.5 g. On the other hand, if the braking controller (700) receives two different commands to provide braking, but the amount of braking differs (e.g., one controller commands 0.5 g braking, the other controller commands 0.3 g braking), the braking controller needs to arbitrate between these two different commands.”}; & para [0711] about {“comparing the results of the neural network run on one or more of the GPU servers with the object detection information received from the vehicle, and sending a wireless control signal to the vehicle instructing the vehicle to instruct the passengers and execute a safe parking maneuver if the result of the comparison falls below a confidence threshold,”}; & Claims 1/4/6/8/9; which together are the same as claimed limitations to include ‘a control instruction’)     
(see at least:   Adireddy ibidem and citations listed above to include ‘update positioning information’)  
(see at least:   Ibuka ibidem and citations listed above to include for ‘a road corresponding to a preset driving path’)  




With respect to Claims 1 & 3-9, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 10 & 12-19 as described above using cited references of Ditty, Adireddy and Ibuka because the limitations of these method Claims 1 & 3-9 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 10 & 12-19 as described above.            



With respect to Claim 20, the limitations of this non-volatile memory claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 10 & 12-19 as described above using cited references of Ditty, Adireddy and Ibuka because the limitations of this non-volatile memory Claim 20 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 10 & 12-19 as described above.             

 Response to Arguments 
Applicant's remarks and claim amendments in RCE dated 26 APRIL 2022 with respect to the rejection of amended Claims 1, 3-10 & 12-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1, 3-10 & 12-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references that have been added in response to the Applicant’s latest claim amendments.         

Applicant's arguments with respect to rejection of Claims 1, 3-10 & 12-20 under 

35 USC 103 have been considered, but they are moot in view of the new cited paras for rejection, which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

In response to Applicant’s Remarks and arguments on Pages 6-10 of 04/26/2022 traversing the cited references in the 103 rejection, Examiner respectfully disagrees.  Also, Examiner notes that new citation paragraphs from already used references have been added in the rejection described above under 35 USC 103.        

Additionally, in response to the Applicant’s arguments/remarks on Pages 6-10 of 12/28/2021 traversing the cited references in the 103 rejection, Examiner respectfully disagrees and clarifies that all teachings of the primary reference of Ditty is the foundation block upon which all teachings from other secondary references, such as Adireddy and Ibuka, have been grouted in to fill gaps to build upon and form even a stronger foundation for the rejection of claims, and that each gap within the claimed invention, identified by the Examiner, has been filled with a secondary reference that identifies what is being taught by that secondary reference as per the Examiner’s determination of the claimed limitations in the instant application.  Furthermore, it is noted by Examiner that at least the primary reference of Ditty teaches about “lane change/s”, “lane detection”, “staying in lane” and “tracked lane graphs”, etc. as per cited paras above, which are similar to claimed limitations (and traversed by Applicant) about --- {determining a driving direction and a running lane of each traffic participant of the at least one traffic participant based on the state information and the running path information of at least one traffic participant.}    Examiner also notes that secondary Ibuka reference also teaches about ‘lane determining unit’ and ‘lane change instructing unit’, and Applicant is advised to read all the references in their entirety.        

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims; and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.          

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                   

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691